Citation Nr: 9904489	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  93-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for presbyopia and 
myopia.

3.  Entitlement to service connection for residuals of upper 
respiratory infection.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for residuals of 
exposure to ionizing radiation.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

8.  Entitlement to service connection for heart disease.

9.  Entitlement to service connection for cervical dysplasia.

10.  Entitlement to service connection for residuals of 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
August 1991.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a February 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In June 1995, the Board remanded the case to 
the RO for further development.  The case has recently been 
returned to the Board for appellate consideration. 

The Board observes that the record in light of the 
contentions regarding sinus disability reasonably raises the 
issue of service connection for allergic rhinitis that has 
not as yet been adjudicated.  This matter is referred to the 
RO for further action.  See for example Akles v. Derwinski, 1 
Vet. App. 118 (1991).

The issue of entitlement to service connection for heart 
disease is discussed in the remand portion of this decision.



FINDINGS OF FACT

1.  There is currently no competent evidence of an existing 
PTSD.

2.  Presbyopia and myopia represent refractive error found to 
have been present when the veteran was examined before 
entering active service; no eye disease was reported in 
service or on current examination.

3.  There is currently no competent evidence establishing the 
presence of residuals of upper respiratory infection in 
service.

4.  Sinusitis is not shown on current examination.  

5.  The veteran has not presented competent scientific or 
medical evidence of a current disorder that is a radiogenic 
disease or of a current disorder that may be attributable to 
ionizing radiation exposure.

6.  The back complaints in service were transitory and a 
chronic disability of the back has not been confirmed by 
current examination.

7.  The existence of bilateral carpal tunnel syndrome is not 
confirmed on current examination.

8.  There is currently no competent evidence of chronic 
cervical dysplasia.

9.  The veteran has not presented competent scientific or 
medical evidence of a current disorder that is a disease 
associated with exposure to Agent Orange.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for 
presbyopia and myopia is not well grounded. 38 U.S.C.A. 
§ 5107 (West 1991).

3.  The claim of entitlement to service connection for 
residuals of upper respiratory infection is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim of entitlement to service connection for 
sinusitis is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).

5.  The claim of entitlement to service connection for 
residuals of exposure to ionizing radiation is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

6.  A chronic back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

7.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

8.  The claim of entitlement to service connection for 
cervical dysplasia is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

9.  The claim of entitlement to service connection for 
residuals of exposure to Agent Orange is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, in order for a claim to be well grounded, there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The Board has reviewed the development 
completed by the RO as a result of the remand and finds that 
it substantially complies with the Board's directive and 
provides a record that will support an informed 
determination.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board will discuss each issue individually.  Further, the 
Board is satisfied that the RO has advised the appellant of 
the evidence necessary to establish well grounded claims for 
the various disabilities at issue, and she has not indicated 
the existence of any post service medical evidence that has 
not already been obtained that would be probative.  McKnight 
v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed.Cir. 1997).  To the extent that the RO 
considered the all claims on the merits, they accorded them 
more consideration than warranted under the circumstances.  
Therefore the veteran is not prejudiced by the Board's 
decision to deny all claims except for the claims of service 
connection of a back disability and bilateral carpal tunnel 
syndrome as not well grounded.

PTSD

Regarding PTSD, the record shows the service medical records 
report no complaint considered indicative of psychiatric 
disorder and the reference to a history of memory loss on the 
June 1991 separation medical examination was not elaborated 
upon at the time.  The Board observes that the veteran did 
not respond to the 1991 RO development letter in connection 
with the claim.   In any event, in 1991, a consultant in 
psychiatry opined that the veteran showed no significant 
psychopathology and more significantly, that she denied any 
significant signs or symptoms of PTSD.  She has not reported 
the existence of evidence showing a diagnosis of PTSD 
currently.  Having failed to meet an essential element of a 
well grounded claim, a current medical diagnosis of the 
claimed disability, the Board must deny the claim as not well 
grounded.  See also 38 C.F.R. § 3.304(f).

Presbyopia and myopia

Concerning presbyopia and myopia, the Board finds the claim 
is not well grounded as the veteran is not show to have an 
eye disorder other than refractive error.  For example, it 
was reported on the June 1969 medical examination for 
enlistment that she had bilateral distant vision of 20/70 
corrected to 20/20 and it was noted by an examiner in 
elaborating on medical history that she had worn corrective 
lens since the fifth grade.  Optometry examinations in 1984 
and 1988 report compound myopic astigmatism.  Medical 
examinations in July 1987 and November 1990 report refractive 
error.  That assessment was once again reported on the June 
1991 examination.

VA examination essentially confirmed what was previously 
shown.  For example, in 1991 a normal fundoscopic examination 
was reported.  A consulting eye examiner in late 1991 noted 
the veteran's complaint of decreasing vision in recent years 
and reported an impression of myopia and early presbyopia 
without other abnormality found.  More recently in 1997 an 
examiner reported that the veteran's only eye problem was a 
need for glasses for distance vision and reading.  The 
diagnoses were myopia and presbyopia of both eyes with myopia 
present on her enlistment physical examination and normal eye 
examination for age.  The examiner opined pertinently that 
there was no eye disease.  There is no eye disease shown and 
currently and there appears to be a consistent presentation 
of her eye problem as defective vision that in service was 
consistently identified as refractive error.  Accordingly in 
light of the guidance of 38 C.F.R. § 3.303(c) the Board is 
unable to find the claim well grounded. 


Residuals of upper respiratory infection

The Board is of the opinion that the claim is not well 
grounded.  What cannot be overlooked are service medical 
records that include a retirement examination in June 1991 
showing a negative chest X-ray and a normal clinical 
evaluation of the lung.  It is significant that a VA examiner 
in 1991 reported that she denied any sequale after 
respiratory infections treated in the past with antibiotics.  
After examination that showed her lungs were clear to 
auscultation and percussion without note of rales, wheezes or 
rhonchi and a chest X-ray that was reported as within normal 
limits, the diagnosis was residuals of upper respiratory 
infection not found at present.  More recently in 1997 
another VA examiner reported a diagnosis of residuals of 
upper respiratory infections examined for not found.  The 
examiner stated that the veteran did not have significant 
pulmonary symptoms.  In an addendum, the examiner commented 
upon the record and pervious examination and opined there was 
no relationship between the veteran's complaints and finding 
noted in service.  In essence, the claim fails to meet an 
essential element of a well grounded claim, a current 
diagnosis of disability.

Sinusitis
 
With regard to sinusitis, the record does not show currently 
a diagnosis of sinusitis.  The Board has not overlooked the 
service medical record references to sinusitis on several 
occasions in the presence of upper respiratory complaints.  
Sinus and nasal congestion were noted with sore throat 
complaints in late 1969 and occasional sore throat complaints 
are reported in the early 1970's.  However, an examination in 
April 1973 was pertinently unremarkable and left maxillary 
sinusitis was reported initially in late 1975.  In March 1976 
assessments of viral rhinitis and viral sinusitis were 
reported for her complaints, and it was noted she had had one 
case of sinusitis.  In early 1978 her symptoms including sore 
throat were seen as signs of flu and sinusitis.  And, in late 
1978 her sinus complaints were linked to upper respiratory 
infection.  Allergic rhinitis and pharyngitis were reported 
in late 1979 for complaints of sinus problems and sore 
throat, respectively.  Sinusitis was reported in January 1980 
upon evaluation of her complaints including chest congestion.  
On examination in November 1990 an examiner elaborating on a 
history of ear, nose and throat trouble reported sinus 
problems occurring in spring and fall and "never 
sinusitis".  On a retirement examination in June 1991 there 
was a normal clinical evaluation and history of sinusitis 
elaborated on as being past problems and noting that "ATB" 
was last given three years previously.  Headaches mentioned 
by history were not mentioned as in connection with sinus 
complaints.

The record after service is unfavorable as it includes 
comprehensive examinations that do not report a chronic 
sinusitis.  On VA examination in late 1991, the examiner 
noted, in addition to reporting the veteran's history of 
treatment for acute attacks of sinusitis in service, that she 
described symptoms of allergic rhinitis that appeared mainly 
during the springtime.  On examination there was no 
tenderness to percussion of the sinuses and an X-ray was 
reported as showing sinuses within normal limits.  The 
diagnoses were sinusitis in the past per patient's history 
and seasonal allergic rhinitis per patient history.

On an examination for Agent Orange residuals in late 1991 
that followed the previous examination, an examiner reported 
tender maxillary sinuses on palpation and that the veteran 
had a history of allergic rhinitis.  A December 1991 clinical 
record entry notes the recent examination findings and 
includes an assessment of sinusitis.  However, on a VA 
examination in 1997 pursuant to the Board remand an examiner 
reported allergic rhinitis.  An X-ray of the paranasal 
sinuses was reported as normal.  And, on reexamination in 
early 1998 the diagnosis was again allergic rhinitis.  
Radiology of the sinuses was reported as showing a negative 
study of the paranasal sinuses.  Thus, the comprehensive 
examinations do not confirm current sinusitis and the veteran 
has not reported the existence of evidence showing the 
diagnosis at this time.  Absent a current diagnosis, the 
claim is not well grounded.  As noted previously in the 
introduction to this decision, the question of service 
connection for allergic rhinitis is referred to the RO to 
afford the veteran due process and consideration of all 
applicable regulations including 38 C.F.R. § 3.380 and 
current rating criteria that in amending 38 C.F.R. § 4.97 
recognized allergic rhinitis.  Bernard v. Brown, 4 Vet. App. 
384 (1993); 38 C.F.R. § 4.97, Diagnostic Code 6522, effective 
October 7, 1996.

Residuals of exposure to ionizing radiation

Turning to the veteran's claim of entitlement to service 
connection for residuals of exposure to ionizing radiation, 
the Board observes that in service on an examination in 
November 1990 she reported having been on duty in Germany at 
the time of the Chernobyl event and thought she may have been 
exposed to some radiation through rainfall when out in the 
field for a two week period.  Again on an examination in June 
1991 her service in Germany at the time of the Chernobyl 
disaster was noted.  

The RO in late 1991 sent the appellant a letter to develop 
evidence in her radiation claim.  A VA examiner in 1991 
reported no evidence of radiation exposure sequelae.  The 
veteran reportedly expressed concern that water she used in 
bathing may have been contaminated as a result of the 
Chernobyl accident.  It was noted that she was not directly 
exposed to radiation.  Pursuant to the Board remand, the RO 
in late 1995 sent the veteran another ionizing radiation 
development letter and she was advised of other pertinent 
requirements regarding the claim.  She did not respond to 
another letter from the RO in early 1997.

For consideration of well groundedness in a claim for service 
connection based upon ionizing radiation exposure under 
38 C.F.R. § 3.311, at a minimum, the following threshold 
elements must be met: (1) established presence of a 
radiogenic disease; (2) the claimant must have had service; 
(3) the disease may not be one covered as presumptively 
service connected under §§  3.307 or 3.309 and manifested 
within the applicable presumptive period of § 3.311(b)(5); 
(4) the claimant must contend the radiogenic disease was the 
result of exposure to ionizing radiation.  Hilkert v. West, 
11 Vet. App. 284, 290-91 (1998).

Applying the current standard for a well grounded radiation 
claim to the facts of the veteran's claim, the Board must 
find the claim not well grounded.  The essential element of a 
disability linked to ionizing radiation exposure by competent 
evidence is not satisfied.  As noted previously, the 
appellant was advised of the opportunity to present competent 
scientific or medical evidence that a claimed condition is a 
radiogenic disease as provided in 38 C.F.R. § 3.311(b)(4).  
However, she has not identified a disorder linked to claimed 
ionizing radiation exposure by competent evidence.  

The Board noted in the 1995 remand the adjudication 
principles that apply to claims brought under 38 C.F.R. 
§ 3.311 that were established in Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994), and subsequently codified at 
§ 3.311(b)(4).  The veteran was to be given the opportunity 
to specify any disability she alleged was a residual of 
exposure to ionizing radiation.  The RO correspondence to the 
veteran in February 1997 advised her of the liberalized 
requirements.  As noted previously the record does not 
include any response from the veteran to this correspondence.  

Back disorder

Concerning a back disorder, the service medical records 
report initially an examination in June 1991 showing a normal 
spine with history of recurrent back pain explained as her 
back hurting if she stood more than 15 minutes and sometimes 
after running in physical training and sometimes after 
sitting more than an hour.  An August 1991 medical record 
entry reports backache of one day among several complaints.

The lumbosacral spine was reported as within normal limits on 
an X-ray obtained during VA examination in 1991.  The veteran 
complained of chronic intermittent nonradiating low back pain 
with infrequent episodes.  The examiner reported the range of 
motion was "limited" in forward flexion to 95 degrees, 
extension to 35 degrees, lateral flexion to 40 degrees and 
rotation to 35 degrees.  The diagnosis was chronic 
intermittent low back pain per patient history.  

On a VA examination in 1997, she complained of mid back pain 
occasionally during service.  She now had a normal gait and 
was able to move around with ease and on and off the 
examining table without difficulty.  She was able to heel and 
toe walk and squat and she had no paravertebral spasm or 
deformity.  She had some perithoracic tenderness without 
palpable abnormality.  Her thoracic expansion was normal as 
was the Schober's test, and her lumbar range of motion was 
essentially as reported on the previous examination.  An X-
ray of the thoracic spine was reported as showing a normal 
spine.  

The examiner reported a diagnosis of thoracospondylodinia and 
commented that at her age it was anticipated that she would 
develop early primary degenerative joint disease or 
spondylosis that certainly could cause pain.  Further the 
examiner opined that all human beings experience back pain 
during their life span and such would be compatible with the 
veteran to have experienced back pain on active duty and her 
history of such pain would be consistent with her years in 
the military.  She did not relate an injury or of such severe 
pain to require medical attention.  In summary, the examiner 
opined that her thoracospondylodynia did exist in the 
military as a natural part of being a human being.  

The Board has interpreted the recent examination opinion as 
confirming acute back pain complaints but not a chronic back 
disability.  The Board finds the claim is well grounded in 
light of the medical evidence available at the time the 
matter was initially considered and the adjudication 
principles established in Savage v. Gober, 10 Vet. App. 488, 
498 (1997), as the appellant's service medical records do 
show that she reported back complaints and chronic 
intermittent back pain was reported on an initial VA 
examination soon after service based upon her complaints of 
symptoms consistent with those mentioned in service.  
However, neither by history nor objective examination 
including radiology has a disability of the spine been 
confirmed currently.  The recent medical opinion appears to 
respond adequately to the legitimate question of chronicity 
raised in the record and, viewed objectively, reasonably 
places the preponderance of the evidence against the claim.  
38 C.F.R. § 3.303(b).  There is also no report of other 
evidence of treatment for a back disability for the Board to 
legitimately question the examiner's conclusion that, in 
essence, the veteran's back complaints represent no more than 
intermittent symptoms rather than current evidence of chronic 
disability.  The opinion in 1997 is clearly unfavorable and 
the conclusions of the VA examiner appear to have been based 
on a fair consideration of the material evidence, and to 
reflect significant knowledge and skill in analysis of the 
pertinent data.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  As with any piece of evidence, the credibility and 
weight to be attached to such opinions is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Carpal tunnel syndrome

Regarding bilateral carpal tunnel syndrome the Board observes 
that service connection has been established for degenerative 
joint disease of the right middle finger and scaphoid with 
deQuervain's tendinitis of the right wrist and the left wrist 
with cubital tunnel syndrome.  

The service medical records show on examination in November 
1990 a reference to left wrist pain and swelling of several 
months but never treated and that on reexamination in June 
1991 it was reported that right wrist carpal tunnel syndrome 
could not be ruled out.  However, a rheumatology evaluation 
in May 1991 reported tendinitis and mild synovitis and an 
internal medicine evaluation in June 1991 reported 
deQuervain's tendinitis.  A bone scan was reported as 
consistent with degenerative joint/arthritic disease.  
Further rheumatology evaluation and occupational therapy 
evaluation in mid 1991 report deQuervain's disease.

Service department medical records show in September 1991 an 
assessment of possible carpal tunnel syndrome and cubital 
tunnel syndrome bilaterally.  An October 1991 
electrodiagnostic evaluation of the hands was reported as 
showing that no diagnostic findings of carpal tunnel syndrome 
of either extremity or right cubital tunnel syndrome were 
noted at this time.  

On a VA examination in late 1991, it was reported that 
electrodiagnostic evaluation had shown bilateral carpal 
tunnel syndrome.  After examination, the diagnosis was 
bilateral carpal tunnel syndrome per patient history.  

VA outpatient treatment records beginning in late 1991 
mention bilateral carpal tunnel syndrome but in mid 1992 an 
outpatient report notes the previous electrodiagnostic 
findings of no evidence of carpal tunnel syndrome.  An 
orthopedic consultant in August 1992 opined that clinically 
the veteran's complaints were more of a carpal tunnel 
syndrome rather than deQuervain's disease.  

On a VA examination in 1997, the veteran reported her 
previous normal electrodiagnostic evaluation and current 
wrist problems.  The neurological examiner requested a nerve 
conduction velocity test and reported a tentative diagnosis 
of bilateral carpal tunnel syndrome.  On a VA 
electrodiagnostic evaluation in June 1997 findings within 
normal limits were reported for the median nerve and the 
ulnar nerve bilaterally in both upper extremities.  On a 
separate examination of the spine, the examiner also reported 
mild bilateral carpal tunnel syndrome.  

In July 1997 the VA neurology examiner reviewed the recent 
electrodiagnostic study and opined that the diagnosis of 
carpal tunnel syndrome previously given but tentative could 
not be confirmed.  

The Board finds the claim is well grounded in light of the 
medical evidence available at the time the matter was 
initially considered and the adjudication principles 
established in Savage, supra., as the appellant's service 
medical records do show that she reported complaints in 
service that were viewed as compatible with carpal tunnel 
syndrome, and the possibility of carpal tunnel syndrome was 
considered after VA examination soon after service based upon 
her complaints of symptoms consistent with those mentioned in 
service.  

However, the Board must observe that the recent examination 
that did not confirm carpal tunnel syndrome.  The recent 
medical opinion appears to respond adequately to the 
legitimate question of the existence of carpal tunnel 
syndrome raised in the record.  Although the diagnosis had 
been considered a possible one for the veteran's complaints, 
there have been two comprehensive evaluations several years 
apart that have not confirmed the disorder after 
electrodiagnostic testing.  The significance of the 
diagnostic studies cannot be overlooked as it was after the 
more recent study in 1997 that the VA examiner concluded the 
diagnosis of carpal tunnel syndrome could not be confirmed.  
The evidence, viewed objectively, reasonably places the 
preponderance of the evidence against the claim.  There is 
also no report of other evidence of treatment for carpal 
tunnel syndrome.  The opinion in 1997 is clearly unfavorable 
and the conclusions of the VA examiner appear to have been 
based on a fair consideration of the material evidence, and 
to reflect significant knowledge and skill in analysis of the 
pertinent data.  Alemany, supra.  As with any piece of 
evidence, the credibility and weight to be attached to such 
opinions is an adjudication determination.  Guerrieri, supra.  
The electrodiagnostic testing was obviously significant in 
the examiner's decision to change a previously given, but 
tentative, diagnosis of carpal tunnel syndrome.  

Cervical dysplasia

The service medical records show gynecology evaluations 
through the early 1980's report occasional complaints of 
vaginal discharge.  A cervical biopsy in mid 1987 after 
atypical cytology was reported as showing mild chronic 
cervicitis.  In August 1987 an assessment of Candida was made 
for her complaints.  A January 1988 examination reported mild 
dysplasia and marked inflammation in January 1987 while 
pregnant and history of recurrent moniliasis.  Cytology in 
February 1988 was reported as negative.  An examination in 
November 1990 was reportedly negative and an evaluation in 
May 1991 shows normal examination and satisfactory cytology.  
The retirement physical examination in June 1991 notes her 
recent examination and previous history of cervical dysplasia 
mid 1987 and cone biopsy.

On a VA examination in late 1991, the veteran in addition to 
reporting her pertinent history during service denied having 
any irregular menstrual periods, abnormal vaginal discharge 
or any genitourinary symptoms.  A VA examiner in 1997 after 
noting the veteran's pertinent history and current complaint 
of vaginal discharge reported an impression of history of 
abnormal pap smear, chronic cervicitis with no dysplasia ever 
confirmed.  The vaginal/cervical cytology was reported as 
normal.   

A VA examiner in early 1998 noted the veteran's present 
complaint of vaginal itching but no discharge or pelvic pain.  
The examiner reported monilial vaginitis and irregularity of 
the uterus.  The examiner opined that monilial vaginitis may 
occur in any woman at any time and that irregularity of the 
uterus may represent small fibroid.  The examiner opined 
further that neither was present on examination in 1997 and 
were not related to military service.

Having reviewed the record in light of the recent 
comprehensive examination, the Board is of the opinion that 
the claim for service connection of cervical dysplasia should 
be denied as not well grounded.  There is not identified 
since service a chronic gynecology disorder linked to 
service.  The recent examination was comprehensive and 
accounted for relevant history.  Thus, essential elements of 
a well grounded claim, current diagnosis of a disability and 
in this case medical nexus evidence of a nexus to service are 
not shown in the record.

Residuals of exposure to Agent Orange

The service medical records show pertinently that the veteran 
on examination in November 1990 reported an exposure history 
when in Vietnam in the early 1970's.  Again, on a June 1991 
examination she reported that she thought she might have been 
exposed to Agent Orange in Vietnam.  

The RO in late 1991 sent the appellant a letter to develop 
evidence in her Agent Orange claim and on a VA examination it 
was reported that she had no specific complaints but was 
concerned that water used for drinking and bathing may have 
been contaminated and that she may develop some abnormality 
in the future.  The diagnosis was no evidence of Agent Orange 
sequelae.  The RO in 1992 granted service connection for 
folliculitis of the upper arms and a papilloma of the right 
axilla.

Pursuant to the Board remand, the RO in late 1995 and mid 
1997 again sent the veteran Agent Orange development letters.  
She did not respond with evidence of a disability claimed as 
being linked to such exposure.  

In view of this evidence, the Board must conclude that the 
veteran's claim of service connection for residuals of 
exposure to Agent Orange is not well grounded.  There is 
simply no evidence of a disability linked to Agent Orange and 
she has not offered evidence for the Board to conclude 
otherwise.  The Board has offered to the veteran an 
opportunity to submit evidence that could support her claim.  
Her concern of potential adverse health effects at some later 
date is noted, but there has not been currently claimed a 
disability that she believes is linked to her possible 
exposure to Agent Orange and as significant is the absence of 
competent medical evidence.  Therefore, the Board has no 
alternative to find the claim not well grounded.  See also, 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 


ORDER

Service connection for PTSD is denied.

Service connection for presbyopia and myopia is denied.

Service connection for residuals of upper respiratory 
infection is denied.

Service connection for sinusitis is denied.

Service connection for residuals of exposure to ionizing 
radiation is denied.

Service connection for a back disorder is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.

Service connection for cervical dysplasia is denied.

Service connection for residuals of exposure to Agent Orange 
is denied.


REMAND

The veteran's service medical records show an 
electrocardiogram in November 1990 was described as a 
technically poor tracing but reported as showing normal sinus 
rhythm, sinus arrhythmia and nonspecific ST-T changes.  A 
January 1991 consultation report shows an assessment of good 
exercise tolerance with good heart rate and blood pressure 
response and no electrocardiogram or symptoms suggestive of 
ischemia.  On the June 1991 separation medical examination, 
she reported a history of chest pain sharp and stabbing not 
with exertion, shortness of breath or radiation that lasted 
several seconds and would occasionally return, but was never 
long lasting.  The clinical examination showed an 
electrocardiogram abnormal as in November 1990 with marked 
sinus bradycardia and occasional premature atrial complexes 
and nonspecific T wave abnormality.  

On VA examination in 1991, an electrocardiogram was obtained 
and reported as within normal limits except for sinus 
bradycardia.  An examiner reported regular sinus rhythm with 
no murmurs or gallop with the point of maximum impulse in the 
fifth intercostal space in the mid clavicular line.  Pulse 
and blood pressure were also reported.  The diagnosis was 
sinus bradycardia per patient's history.

The Board observes that the claim was denied in 1993 on this 
basis and the regulations in effect at the time provided that 
bradycardia did not represent a generally acceptable 
diagnosis of disease.  38 C.F.R. § 4.100, in effect prior to 
January 12, 1998.  With the publication of changes to the 
rating schedule effective in January 1998, this section was 
removed, but an instructional note after the current 
codification of Diagnostic Code 7015 (Atrioventricular block) 
provides that unusual cases of arrhythmia such as 
atrioventricular block associated with a supraventricular 
arrhythmia or pathological bradycardia should be submitted to 
the Director, Compensation and Pension Service but that 
simple delayed P-R conduction time, in the absence of other 
evidence of cardiac disease, is not a disability.

The veteran is shown to have had bradycardia that was 
described on a recent electrocardiogram as marked.  Another 
electrocardiogram reported arrhythmia.  The most recent VA 
examination did not include a comprehensive cardiovascular 
assessment, although it appears the bradycardia was 
associated with abnormal electrocardiograms.  

In view of the possible pathologic nature of bradycardia and 
the revived criteria for evaluating cardiovascular disorders, 
the Board is of the opinion that further development is 
required to insure an informed determination.  Accordingly, 
the claim is again REMANDED for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to her claim 
for service connection for a heart 
disorder.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran.  The RO should insure that a 
complete record of VA any treatment to 
the present time is obtained for the 
record.  

2.  The RO should arrange for a VA 
examination by a cardiologist, if available, 
to determine the current nature, extent and 
probable etiology of any cardiovascular 
disability found.  All indicated testing 
should be conducted.  The claims file and a 
copy of this remand are to be made available 
to and reviewed by the examiner.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical findings 
and comment on the extent of the functional 
limitations that result from any 
cardiovascular disability found.  In 
particular, the examiner should offer an 
opinion as to whether sinus bradycardia, if 
confirmed, is a disease and if so is there 
present a pathological bradycardia or does 
such bradycardia represent "simple delayed 
P-R conduction time", as discussed following 
the current rating criteria under Diagnostic 
Code 7015.  The rationale for all conclusions 
and opinions expressed should be provided.  
Any consultations with other specialists 
deemed necessary for a comprehensive 
evaluation should be obtained.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the above 
requested development has been completed in 
full.  In particular, the RO should ensure 
that the requested examination is complete, 
including all requested opinions and 
supporting rationale.  If not, the 
examination report should be returned for 
corrective action.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for heart disease. 

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement 
of the case to the veteran and her representative and allow 
for an opportunity to respond.  Thereafter, the case should 
be returned to the Board for further consideration if in 
order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of 
the veteran until she is notified by the RO.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

